internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06-plr-166465-02 date date distributing dsub controlled csub ip1 ip2 a b x dollar_figurey dear this letter responds to your letter dated date submitted on your behalf by your authorized representative requesting rulings under sec_368 and sec_355 additional information was received in a letter dated date the information submitted in your letters is summarized below plr-166465-02 distributing is an s_corporation that owns dsub a qualified_subchapter_s_subsidiary a and b are equal owners of distributing prior to the transactions described below distributing directly and through dsub owned all the intellectual_property related to ip1 and ip2 it also engaged in licensing activities related to both ip1 and ip2 busine sec_1 and busine sec_2 respectively the taxpayer has supplied financial information that indicates that each of busine sec_1 and busine sec_2 had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years a and b have divergent views as to the current operations and future direction of busine sec_1 which have adversely affected the business operations of distributing to address this problem and to allow each shareholder to concentrate on the business that that shareholder is interested in the parties have devised the following plan distributing has established a subsidiary controlled a qualified_subchapter_s_subsidiary controlled has established a subsidiary csub a qualified_subchapter_s_subsidiary dsub has transferred busine sec_1 to distributing distributing has transferred busine sec_1 to controlled ip1 and a nominal amount of cash the contribution controlled has transferred busine sec_1 to csub distributing will distribute all of the controlled stock to a in exchange for a’s distributing stock the distribution distributing and controlled have agreed that distributing will make additional contingent payments to controlled over a period of x years the aggregate amount of these payments will not exceed dollar_figurey and the amounts to be paid will be determined by reference to certain increases in the net equity of distributing over a specified floor amount each of the parties has agreed that the assets initially contributed to controlled and the conditional payments in the aggregate have a fair_market_value that equal sec_50 of the fair_market_value of distributing the following representations have been made in connection with the proposed transaction a the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled and any liabilities to which the transferred assets are subject as determined under sec_357 plr-166465-02 b c d e f g h i j k l the liabilities assumed by controlled in the transaction and the liabilities to which the assets transferred from distributing to controlled are subject as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit determined under sec_46 has been or will be claimed with respect to any property transferred between distributing and controlled distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the distribution except for the contingent payments described elsewhere no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for indebtedness incurred in the ordinary course of business payments made in connection with such transaction if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length no two parties to the transaction are investment companies as defined in sec_368 and iv no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the fair_market_value of controlled stock to be received by a will be approximately equal to the fair_market_value of distributing stock surrendered by a in the exchange the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of the trades_or_businesses that will be relied upon by distributing and controlled to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trades_or_businesses following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees additionally following the distribution distributing and controlled will not share the services of any employees m the distribution of controlled is primarily carried out for the following corporate business_purpose fit and focus the distribution is motivated in whole by this corporate business_purpose plr-166465-02 n o p q r s t there is no plan or intention by a and b to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be treated as an s_corporation pursuant to sec_1362 effective on the first available date after the distribution controlled will elect to treat csub as a qsub of controlled effective on the same date and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and the representations made we have concluded that plr-166465-02 the distribution will cause the termination of the qsub election of controlled because controlled will cease to be a percent subsidiary of distributing as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the distribution from distributing in exchange for stock of controlled sec_1_1361-5 because csub is a qsub of distributing before the distribution and controlled will elect to treat csub as a qsub of controlled effective on the first available date after the distribution csub will not be treated as a separate corporation before or after the distribution sec_1_1361-5 example the transfer by distributing of busine sec_1 including ip1 to controlled in exchange for all of the controlled voting common_stock and the assumption by controlled of the associated liabilities followed by the non-pro rata distribution by distributing of all of the controlled stock to a will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 sec_1_1361-5 example no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of shares of controlled stock sec_1032 controlled's basis in the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss upon the distribution of the stock in controlled to a sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of a upon its receipt of controlled stock sec_355 the basis of the controlled stock in the hands of a will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by a will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the day of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 plr-166465-02 contingent payments made by distributing to controlled after the distribution as described above will be treated as occurring immediately before the distribution see 344_us_6 tax character of later transaction will derive from earlier related transaction and revrul_83_73 1983_1_cb_84 thus any such payments will be considered part of the contribution and treated under sec_368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely reginald mombrun assistant to the branch chief branch office of associate chief_counsel corporate
